SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

133
CA 10-01783
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


LINDA S. MILLER, AS ADMINISTRATRIX OF THE ESTATE
OF ERIC ROBERT SCOTT, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

FREDERIKUS VANROON, DEFENDANT-APPELLANT.


HAGELIN KENT LLC, ROCHESTER (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LADUCA LAW FIRM, LLP, ROCHESTER (ANTHONY J. LADUCA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered April 2, 2010 in a personal injury action.
The order granted plaintiff’s motion for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on June 6, 2011, and filed in the Monroe
County Clerk’s Office on July 18, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court